TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 30, 2016



                                     NO. 03-15-00144-CR


                             Christopher Arthur Kurtz, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.